Citation Nr: 0801045	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  97-33 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder 
involving chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to May 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for service connection 
for a respiratory disorder.  The Board remanded this case in 
October 2004 for additional development and readjudication.

The Board sees that an April 2007 rating decision granted an 
increased rating to 50 percent for the veteran's service-
connected post-traumatic stress disorder (PTSD), 
retroactively effective from June 13, 2005, but denied his 
claim for a total disability rating based on individual 
unemployability (TDIU).  He filed a timely notice of 
disagreement (NOD) contesting the 50 percent rating and 
denial of a TDIU.  

In a subsequent August 2007 rating decision, the RO granted a 
100 percent rating for the veteran's PTSD - obviously the 
highest possible evaluation he can receive, and assigned an 
earlier effective date back to April 20, 2005, for that 
award.  Therefore, since the increased-rating issue has been 
fully resolved, the RO need not issue the veteran a statement 
of the case (SOC).  Also, in light of the fact that he now 
has a 100 percent schedular rating for his PTSD, his claim 
for a TDIU is moot.  See VAOPGCPREC 6-99 (Sep. 6, 1999), 64 
Fed. Reg. 52,375 (1999) (where VA's General Counsel held that 
a claim for a TDIU for a particular service-connected 
disability, or disabilities, may not be considered when the 
veteran already has a 100-percent rating on a schedular 
basis.  See also 38 C.F.R. § 4.16(a) (a TDIU only may be 
assigned "where the schedular rating is less than 
total...."); See, too, Bowling v. Principi, 15 Vet. App. 1 
(2001); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




FINDINGS OF FACT

1.  Bronchitis is not included in the list of presumptive 
diseases concerning exposure to herbicides, was first 
diagnosed many years after the veteran's military service 
ended, and has not been etiologically linked to his service.

2.  No medical evidence indicates the veteran became 
chemically nicotine dependent while on active duty between 
January 1968 to May 1970.


CONCLUSION OF LAW

A respiratory disorder involving chronic bronchitis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a respiratory 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate review.  The Board will then address 
the claim on its merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

The Board has determined that VA has complied with the duty-
to-notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in December 1997, July 
2003, March 2006, as well a letter by the Appeals Management 
Center (AMC) dated in November 2004:  (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to his claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) [Mayfield IV].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was 
afforded a VA examination in November 2005 to determine 
whether his chronic bronchitis is related to service.  See 
38 U.S.C.A.       § 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, 
the RO obtained certain medical records identified by 
the veteran and his representative, which include numerous VA 
outpatient treatment records.  Pursuant to the Board's 
remand, the RO attempted to obtain outstanding treatment 
records identified by the veteran, which he claims show 
treatment for pneumonia in the early 1970's, early 1980's, 
and early 1990's.  In a November 2004 letter, the AMC 
requested that the veteran provide the names, addresses, and 
dates of treatment concerning all medical providers so that 
VA could obtain these records.  The veteran, however, failed 
to respond to this request.  

The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claims, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the veteran's failure to 
provide the necessary information to obtain outstanding 
medical records, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  The VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630-
27641 (2003).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R.           § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if an appellant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) 

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  However, his respiratory disorder, 
diagnosed as bronchitis, is not included in the list of 
diseases for which the Secretary of VA, under the Authority 
of the Agent Orange Act of 1991, has determined are 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era.  See 61 Fed. Reg. 57587 
(1996); 38 C.F.R.§§ 3.307(d), 3.309(e).  Consequently, 
service connection for chronic bronchitis on a presumptive 
basis as a result of Agent Orange exposure is not warranted.

Since presumptive service connection based on exposure to 
Agent Orange is not warranted, service connection for chronic 
bronchitis can only be established with proof of actual 
direct causation.  In other words, medical evidence must show 
that the veteran's bronchitis is related to service.  In this 
case, however, no such evidence has been submitted.

The veteran's service medical records show that he was seen 
in March 1968 for an upper respiratory infection, involving a 
sore throat, laryngitis, and a cough.  He was also seen in 
July 1969 for symptoms involving a productive cough and chest 
pain.  A physical examination revealed that his chest 
exhibited equal expansion, with no rales or rhonchi.  The 
diagnostic impression was bronchitis.  It appears, however, 
that these conditions resolved with no chronic residual 
respiratory disability.  For example, during treatment for a 
gunshot wound injury to his right thigh in January 1970, 
chest X-rays were normal.  A separation examination also 
makes no reference to respiratory problems.  Thus, in the 
absence of a chronic respiratory disorder in service, the 
service medical records provide evidence against the claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

The post-service medical records also provide evidence 
against the claim, as they show that the veteran's chronic 
bronchitis is unrelated to service.  These records include a 
hospitalization report, various VA outpatient treatment 
records, and several VA examination reports, none of which 
indicates that the veteran's respiratory disorder is related 
to service, to include Agent Orange exposure therein. 

The veteran was hospitalized from April to July of 1970 for a 
fracture of the right femur.  A physical examination during 
that admission revealed that his chest was clear bilaterally.  
The veteran was also examined by VA in March 1971, August 
1971, and November 1991, for disabilities unrelated to his 
claimed respiratory disorder.  What is significant is that 
none of these reports makes any reference to respiratory 
problems.  In sum, these medical records provide further 
evidence against the claim. 

In fact, the veteran did not report respiratory problems 
until filing a claim for compensation in April 1994, 
approximately 24 years after his military service had ended.  
Such a lengthy gap between service and the first complaints 
of respiratory problems provides highly probative evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability). 

The records also show that a respiratory disorder was first 
diagnosed shortly after filing his claim.  A VA examination 
report dated in September 1994 lists a diagnosis of chronic 
bronchitis with reversible component and possible chronic 
obstructive pulmonary disease (COPD) or asthmatic bronchitis.  
During the interview, the veteran reported a history of a 
chronic productive cough since his most recent bout of 
pneumonia in 1992 as well as progressive dyspnea on exertion 
which had gotten worse since 1994.  The examiner also 
recorded: "His history dates back to while he was in Vietnam 
in 1969 while he was on patrol and [a] helicopter used to 
spray chemicals to kill the leaves of the trees and he used 
to inhale and at that time he did not have any shortness of 
breath."  

It thus appears that the examiner recorded the veteran's 
history of respiratory problems dating back to service.  This 
history, however, is insufficient to constitute a basis to 
award service connection, since the examiner did not offer an 
independent medical opinion confirming the veteran's self-
reported history.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  

The Board finds that the most persuasive evidence against the 
veteran's claim involves a November 2005 VA examination 
report.  The examiner's conclusions in this report are based 
on a review of the entire claims file, including the service 
medical records, as well as findings from a respiratory 
examination.  Based on this review and examination, the 
diagnosis was "[c]hronic bronchitis with reversible airway 
disease, less likely than not of onset in service or 
otherwise attributable to the service."  (Emphasis added).  
In finding that this disorder is not related to service, the 
examiner pointed out that there was no documentation of 
chronic bronchitis or asthma in the service medical records.  
He then explained that asthma requires evidence of reversible 
airway disease typically manifested by intermittent wheezing 
and a positive response to beta agonist therapy, neither of 
which is found in the service medical records.  Also, chronic 
bronchitis requires a diagnosis of chronic sputum production 
on a daily basis for at least six months out of the year, 
which is also absent in the service medical records.  The 
examiner then noted that the veteran's symptoms began 
approximately in 1974 - four years after his military service 
had ended.  This date of onset is per the veteran rather than 
from documentation in a medical record.  Lastly, the examiner 
opined that the veteran's chronic tobacco use is more likely 
than not the cause of his chronic bronchitis with reversible 
airway disease. 

The Board places significant probative value on this opinion, 
as it is based on a review of the claims file, is consistent 
with the evidence of record, and is supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

Based on the foregoing, the Board finds that both the service 
and post-service medical records provide highly probative 
evidence against the veteran's claim.  Overall, these records 
show he was first diagnosed with chronic bronchitis many 
years after service.  The Board also places significant 
probative value on the November 2005 VA audiological 
evaluation report, which concludes that his chronic 
bronchitis is unrelated to his military service.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position)

The Board notes that the November 2005 VA examination report 
includes a medical opinion that the veteran's tobacco use was 
the likely cause of his chronic bronchitis.  Therefore, the 
Board has considered the argument that the veteran became 
nicotine dependent in service which ultimately resulted in 
the development of chronic bronchitis.  This argument, 
however, also fails.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).   The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  Because the 
veteran filed his claim in April 1994, the statutory change 
will not affect the disposition of this appeal.

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, there are two ways for the veteran to 
prevails under the theory that his chronic bronchitis is 
directly to in-service tobacco use or secondarily to nicotine 
dependence.  (1) the record must include competent medical 
evidence suggesting that his chronic bronchitis resulted from 
in-service tobacco use; or (2) that nicotine dependence was 
acquired or worsened during or as a result of service and the 
nicotine dependence caused or contributed to the veteran's 
chronic bronchitis.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (holding that, with respect to questions involving 
medical causation, credible medical evidence is required).

Unfortunately, the veteran's claim fails under both theories.  
With respect to the argument that in-service tobacco use 
caused the veteran's chronic bronchitis, the evidence clearly 
shows that this condition was first diagnosed many years 
after service.  Although the veteran was seen for bronchitis 
on one occasion in service, the medical evidence - namely the 
service medical records and the November 2005 VA examination 
report - indicates that this was not a chronic condition.  
Next, the claim also fails under the theory that the veteran 
became nicotine dependent in service, which ultimately led to 
his developing chronic bronchitis, because no medical 
evidence indicates that the veteran became nicotine dependent 
while on active duty between January 1968 to May 1970, as 
opposed to either before or after service.  In short, the 
evidence does not support the veteran's claim under the 
theory that his chronic bronchitis is related to in-service 
tobacco use or that he became nicotine dependent in service.  

In addition to the medical evidence, the Board has also 
considered the veteran's own lay statements in support of his 
claim.  His lay statements, however, are outweighed by the 
medical evidence, which, again, shows his chronic bronchitis 
had its onset many years after service and that it is 
unrelated to his military service, to include Agent Orange 
exposure or tobacco use therein.  While he is competent to 
testify about his symptoms of dyspnea and coughing for a 
number of years, supposedly dating back to his military 
service, he is not competent to also attribute his chronic 
bronchitis to his military service.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Buchanan v. Nicholson, 
451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau v. 
Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a respiratory 
disorder.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a respiratory disorder involving 
chronic bronchitis is denied.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


